INTERIM COMMITTEES — MILEAGE REIMBURSEMENT Senate Bill No. 518 passed by the 1974 Legislature effectively increases the rate for mileage reimbursement for travel in a privately owned vehicle for authorized persons within the State of Oklahoma to $0.12 per mile, effective the 1st day of July, 1974. The increased rate of $0.12 per mile can be authorized for mileage reimbursement for members of the Oklahoma State Senate who are required to travel to be in attendance at meetings of the State Legislative Council between legislative sessions.  The Attorney General has considered your request for opinion on the question of whether or not under provisions of Senate Bill No. 518 passed by the 1974 Legislature, twelve cents per mile can be authorized for mileage reimbursement for members of the Oklahoma State Senate for necessary travel to be in attendance at interim committee meetings prior to the next legislative session.  Section 1 of Senate Bill No. 518 amends 74 Ohio St. 291 [74-291] (1971), in part as follows: "Members of the Legislature shall receive mileage reimbursement, for the use of privately owned vehicles, at the rate of twelve cents ($0.12) per mile for the number of miles necessarily and conveniently traveled by the most usual and feasible route to be present upon convening of the sessions of the Legislature by such member in each and every trip during each session in going to and returning from the place of meeting of the Legislature; . ." Section 2C of Senate Bill No. 518 provides: "Reimbursement for authorized use of privately owned motor vehicles shall not exceed twelve cents ($0.12) per mile. Distances for which reimbursement for use of privately owned motor vehicles is claimed shall not exceed distances set forth in the latest State Highway Commission road map. Vicinity travel on official business shall be entered on travel claims as a separate item." The above section effectively increases the rate for reimbursement for travel in privately owned vehicles by authorized persons traveling on official state business within the State to a maximum of twelve cents ($0.12) per mile. Use of a privately owned vehicle by a member of the Oklahoma State Senate charged with the responsibility of attending meetings of the State Legislative Council between legislative sessions would, when used for the purpose of travel to be in attendance at such meetings, be such authorized use for which reimbursement at the prescribed rate could be made. Section 6 of Senate Bill No. 518, 1974 provides for an effective operative date for same of July 1, 1974.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Senate Bill No. 518 passed by the 1974 Legislature effectively increases the rate for mileage reimbursement for travel in a privately owned vehicle for authorized persons within the State of Oklahoma to $0.12 per mile, effective the 1st day of July, 1974. The increased rate of $0.12 per mile can be authorized for mileage reimbursement for members of the Oklahoma State Senate who are required to travel to be in attendance at meetings of the State Legislative Council between legislative sessions.  (William Don Kiser) ** SEE: OPINION NO. 76-290 (1976) **